 

 

 

12

13

14

15
16

17

18

19

20

21

22

- 23

DURT PAPER

“ATE OF CALIFOR'

24

25

26

27

28

NIA

SAN QUENTIN, CA FATA

ANGEL RULzZ
5.0.5. P/SHIBL

 

DEPUTY CLEAR

TN PRO-PER

UNETED STATES DISTRICT COURT

| 1W-av -DUWO- EA (PL

ANLEL RUIZ, I ase No, 1:20-ev -O1100 /)

Plaraliff HITION REQUESTINE 60 DAN

V CONTINUANCE TO COMPLY

| \ WT WeREEN FNL OL0ER
JONFOR fORTUNE jx ale,
Dorendaw's

 

 

 

 

Comes Vow, Ane el Rue, eee po)

edu H Laon of a 60 day canyon ko Coney
wth ANT Wu ban Pea flecedutes,

Ne Feyuest 1S Sup pucked ly, The blaine
OiN' umertaker envio meakel Corstidinks |
(i) We presen Cour “matibed 5 Pum ‘| lock-dor
Cuwriaves <b stat mir access te De necsatery

dlocumendatsr ont > teguutced.

 
 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

@) Ae assistence. Doha mined Aa ths males
hos Dea compas sech oat , aM pewey lavartoe WA
Kndadse- of We wu greets»

AWW ey porker due uMenly 5 a (anecnmen't Couapl dint

avalahle, ont Cottey

Faw’ is wk teals\
| da The les PAN Wen S.2cvte4

gnese\

requested
ya (otheS pe Nance.

Q tL Om vo Seek

Ox nna\ Moen va}. (hes eee wey PAL
“on Ane Mal RY

(3) Ane PONS IGAD a be yrabe. AD
pusarner dar - C4phess Case Be Cun

ojgorkel 1S sign hte,

So feet ater «ud ne rey ye
Pl we oz}

pil i,

pez eke |

 
